PAUL C. WILSON, Judge.
I concur in the reasoning and conclusions in the majority opinion. I write separately, however, to express concern over the Court’s increased willingness to draw inferences as to legislative intent from the codification (i.e., the structure and placement by title, chapter and section) of new provisions enacted by the General Assembly. Such inferences are of doubtful validity and should be indulged, if at all, only after careful analysis of the codification process and its effect on the language actually voted upon and approved by the legislature.
The majority opinion correctly states that it is solely a question of statutory construction whether a particular enactment is a criminal statute (and, therefore, is constrained only by the portion of article I, section 13 prohibiting ex post facto laws) or a statute affecting civil rights and remedies (and, therefore, is constrained only by the portion of article I, section 13 prohibiting laws that are retrospective in their operation). Maj. Op. at 434. In order to divine the General Assembly’s intent on this question, the majority opinion states that the Court may explore various “formal attributes of a legislative enactment, such as the manner of its codification....” Id. (quoting State v. Honeycutt, 421 S.W.3d at 425).
As authority for the proposition that a statute’s location and structure imposed during the codification process can have probative value on this question of statutory construction, the majority opinion cites to R.W. v. Sanders, 168 S.W.3d 65, 69 (Mo. banc 2005), in which this Court examined the effects of the codification process on a newly enacted statute in deciding whether that statute was — or was not — a criminal statute. Maj. Op. at 434 n. 8. Without conducting any analysis of the codification process or the question of whose intent (if anyone’s) the changes wrought by that process reflect, the Court ultimately concluded in R.W. that the statute’s codification in Title XXXVIII (titled “Crimes and Punishments”) was not a reliable indicator of the General Assembly’s true intent that the statutes were not criminal. R.W., 168 S.W.3d at 69.
R.W., Honeycutt and the majority opinion here suggest that the Court is increasingly and unquestioningly willing to draw critical inferences regarding the General Assembly’s intent solely from the location within the Revised Statutes of Missouri that is assigned to a new statute during the codification process. Clear and correct precedent spanning nearly all of this Court’s existence preclude such inferences regardless of whether the question before the Court is if the legislature intended a new enactment to be a criminal statute for purposes of article I, section 13, or any other question of statutory interpretation. The process that newly enacted language undergoes after it leaves the General Assembly and before it appears in the Revised Statutes precludes any reasonable reliance on placement or structure of a *441new enactment, standing alone, as indicating anything at all about the General Assembly’s intent regarding that language.
Article III, section 34 of the Missouri Constitution provides: “In the year 1949 and at least every ten years thereafter all general statute laws shall be revised, digested and promulgated as provided by law.” This process is governed by Chapter 3 of the Revised Statutes of Missouri, including section 3.060, which provides:
The [joint committee on legislative research], in preparing editions of the statutes and supplements or pocket parts thereto, shall not alter the sense, meaning, or effect of any legislative act; but may renumber sections and parts of sections thereof, change the wording of headnotes, rearrange sections, change reference numbers or words to agree with renumbered chapters or sections, substitute the word “chapter” for “act” or “article” and the like, substitute figures for written words and vice versa and change capitalization for the purpose of uniformity and correct manifest clerical or typographical errors.
[Emphasis added.]
The effect of this constitutional charge and its implementing legislation is that the language of a given enactment exclusively is the province of the General Assembly (with the Governor’s approval or inaction), but where that language is codified in the revised statutes and the structure in which that language will be published is the province of the Joint Committee on Legislative Research created by Mo. Const, art. Ill, sec. 35, and the Revisor of Statutes acting under the Committee’s supervision. § 3.070, RSMo 2000.
Until recently, this Court had a long and unblemished record of refusing to recognize any probative value in the codification or structure of legislative enactments on the question of statutory interpretation. The bold-faced headings (or “catch words”) assigned to each title, chapter and individual section throughout the Revised Statutes are the work solely of this codification process and, therefore, shed no light whatsoever on the General Assembly’s purposes or intent. State ex rel. Agard v. Riederer, 448 S.W.2d 577, 581 (Mo. banc 1969) (distinguishing such “titles” from the legislative title of the truly agreed and finally passed bill, which has considerable probative value on questions of legislative intent).
This Court also has recognized that the placement and structure of newly enacted language is no more probative of the legislature’s intent than the bold-faced headings added to the Revised Statutes by the Committee and the Revisor. See, e.g., In re Marshall, 478 S.W.2d 1, 3 (Mo. banc 1972) (refusing to construe statute on the basis of the location and order of section numbers that were assigned in 1835 to an 1824 enactment and perpetuated thereafter in successive codifications); Chicago, B. & Q.R. Co. v. N. Kansas City, 367 S.W.2d 561, 563 (Mo.1963) (the “sense, meaning and effect of said statutes were not affected by such rearrangement” during the codification process in which enactments were reordered with new section numbers and restructured into sections and subsections).
In this case, the majority opinion’s conclusion that section 566.150 is a criminal law for purpose of applying article I, section 13 plainly is correct. The support for that conclusion is overwhelming, as demonstrated throughout the majority opinion.1 More importantly, the section num*442ber assigned to this new enactment during the codification process sheds no meaningful light on the question of whether that enactment is (or is not) a criminal law. As a result, there is no need to conduct the type of careful examination of that codification process that should be necessary before leaving behind the Court’s long-held skepticism of such a dubious indicator and assigning to the results of that process unwarranted probative value concerning the General Assembly’s intent.
Accordingly, I concur in the reasoning and conclusions of the majority opinion but write to caution future advocates against assuming that, on questions of statutory interpretation, the Court reflexively will credit matters of placement and structure imposed on a legislative enactment during the codification process in order to divine the General Assembly’s intent. The Court should not — -and historically has not— drawn such inferences without a far more compelling case that the inferences are warranted than has been made here.2

. One significant indicator of the legislature's intent is the title of House Bill 62 (2009), which states that it is an act repealing various sections and enacting “in lieu thereof seventy-*442four new sections relating to crime, with penalty provisions [.]" [Emphasis added.] Though the placement and structure assigned to a legislative enactment during the codification process cannot reasonably be attributed to the legislature for purposes of divining its intent, the title of the bill required by article III, section 23, of the constitution can and must be attributed solely to the General Assembly. Agard, 448 S.W.2d at 581.


. For example, it should take more than a website printout, which does not even purport to be an authoritative record of what the General Assembly actually voted on, to support the argument that the section number "566.150” was assigned to this new enactment by the General Assembly itself in House Bill 62 and not during the codification process. And, even if the legislature voted on and passed the assignment of that section number to this new criminal law as part of House Bill 62, I am loathe to infer anything from the ebb and flow of legislative practice on this point when it takes place in a constitutional and statutory context in which the placement and structure of new statutes in the Revised Statutes of Missouri is to be done by the Committee and the Revisor rather than by the General Assembly.